IN THE COURT OF CRIMINAL APPEALS

OF THE STATE OF TEXAS


 

No. AP-76,378

 






EX PARTE DINA WALL, Respondent


 


ORIGINAL CONTEMPT PROCEEDING

FROM RANDALL COUNTY

 



	The Order  was delivered per curiam.


O R D E R


	Dina Wall, Official Court Reporter in the case styled The State of Texas v.
Brent Ray Brewer, Trial Court No. 6997-A from the 47th Judicial District Court of
Randall County, Texas, was served with a copy of an ORDER TO SHOW CAUSE
AND FILE REPORTER'S RECORD, which Order was dated July 22, 2010, after 
Dina Wall failed to timely file the reporter's record in this Court.
	On August 20, 2010, Dina Wall filed a response to this Court's order to show
cause.  It is plain from the record that Dina Wall has complied with the Order of this
Court and is, therefore, not in contempt of this Court.  Accordingly, the original
contempt proceedings instituted by our ORDER TO SHOW CAUSE is dismissed.
 IT IS SO ORDERED THIS THE 6th DAY OF OCTOBER, 2010.
EN BANC
DO NOT PUBLISH